Citation Nr: 0942075	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-11 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) .


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974 
and from June 1974 to December 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The claims file was later 
transferred later to the Montgomery, Alabama, RO.

In July 2005, the Board decided several issues, but remanded 
service connection for PTSD and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
TDIU has since been granted and need not be discussed.  

Since the July 2005 Board remand, the United States Court of 
Appeals for Veterans Claims (Court) issued Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), holding that a claimant 
seeks service connection for the symptoms regardless of how 
those symptoms are diagnosed or labeled.  Thus, the Board has 
recharacterized the service connection claim to reflect 
consideration of any symptom of a psychiatric disorder, in 
addition to PTSD.  

Service connection for PTSD is addressed in the REMAND 
portion of the decision and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  Service connection is in effect for chronic low back pain 
and for painful disabilities of the right hand, both hips, 
both knees, and both ankles. 

2.  There is competent medical evidence that the Veteran's 
dysthymic disorder is proximally due to, or aggravated, by 
his service-connected orthopedic disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, his 
dysthymic disorder is proximately due to, or aggravated, by 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  In this case, the 
Board is granting in full the benefit sought by the claimant.  
Therefore, any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the veteran and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The revised § 3.310(b) is somewhat more restrictive than the 
prior version of § 3.310; therefore the prior version will be 
used.  

The Veteran's service treatment records indicate medical 
treatment at various times.  None of these reports note 
complaint of or treatment for a nervous disorder.  

A June 2006 VA outpatient treatment report notes chronic back 
pain.  The health care professional linked the Veteran's 
depression to a medical condition, although the report is 
unclear as to what medical condition.  

A January 2007 VA mental disorders examination report notes 
that the Axis I diagnoses were dysthymic disorder and PTSD, 
although dysthymic disorder was considered to be primary.  
According to the examiner, chronic pain had caused the 
dysthymic disorder.  

According to a March 2008 VA PTSD compensation examination 
report, the examiner felt that the Veteran had major 
depression.  The examiner related the Veteran's depression to 
childhood experiences, however.  

While dysthymic disorder, major depression, and PTSD are the 
diagnoses that have been offered during the appeal period, 
the sole nexus opinion addressing the etiology of dysthymic 
disorder is favorable and uncontroverted.  This favorable 
medical opinion is persuasive as it is based on correct facts 
and is supported by rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no weight); 
also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has 
no probative value).  The medical evidence suggests that 
major depression is not service-related.  PTSD remains under 
development and is discussed below.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors secondary 
service connection for dysthymic disorder.  Service 
connection must therefore be granted.  38 U.S.C.A. § 5107; 
Gilbert, supra.  


ORDER

Service connection for dysthymic disorder is granted.


REMAND

Since the prior remand in July 2005, VA PTSD examiners have 
offered a diagnosis of PTSD based on more recently reported 
unverified in-service non-combat stressors.  Thus, an attempt 
must be made to obtain credible supporting evidence of these 
non-combat stressors.  

The more recently reported PTSD stressors are noted in a 
January 2007 VA mental disorders examination report.  The 
report notes that in or around 1976 or 1977, while the 
Veteran served in Korea, he saw a fatal auto accident and in 
or around 1979 he saw a person crushed to death at Fort Knox, 
Kentucky.  The secondary Axis I diagnosis was PTSD.  The 
examiner concluded, "If these events can be verified, it is 
felt that these incidents at least as likely as not 
contributed to [the Veteran's] development of a posttraumatic 
stress disorder."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran 
that VA will attempt to verify that in or 
around 1976 or 1977, while the Veteran 
served in Korea, he saw a fatal auto 
accident and in or around 1979 he saw a 
person crushed to death at Fort Knox, 
Kentucky.  He should be invited to submit 
any additional details of these events 
and evidence of these events, including 
any statement from service comrades that 
might corroborate these events.  To the 
extent possible, this information should 
include the approximate month and 
location of the events.  Advise the 
Veteran that although it is stressful for 
him to recall such details, any 
additional information could help his 
appeal.  

2.  To the extent possible, the AOJ 
should thereafter accomplish any 
additional development appropriate 
including requesting verification from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), if appropriate. 

3.  Following the above action, the AOJ 
should then readjudicate the PTSD claim.  
In the event that any action taken 
remains adverse to the Veteran, he should 
be provided with a supplemental statement 
of the case, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If further VA examination is scheduled, the appellant is 
advised that failure to report for examination may result in 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


